Citation Nr: 0948506	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  05-37 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated 30 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in August 2008 for further development.  

The Veteran presented testimony at a Board hearing in June 
2008.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

The TDIU issue is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on the 
appellant's part.


FINDING OF FACT

The Veteran's service-connected PTSD results in a disability 
picture which more nearly approximates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; panic attacks 
more than once a week; impairment of short- and long-term 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.




CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 50 
percent (but no higher) for the Veteran's service-connected 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including § 4.7 and Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in September 2008, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
September 2009 supplemental statement of the case, following 
the provision of notice.  The Board also notes that the 
Veteran received proper notice in April 2003 in conjunction 
with another claim for an increased rating for PTSD (the 
claim was subsequently withdrawn).  The appellant has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the April 2005 and March 2006 correspondences in light of the 
Federal Circuit's decision, the Board finds that the Veteran 
has received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
examinations in March 2005 and October 2008, obtained medical 
opinions as to the severity of the disability, and afforded 
the appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the 
Veteran's claims file; and the appellant has not contended 
otherwise.  

Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under this 
regulatory provision:

a noncompensable rating is warranted when a mental condition 
has been diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication; 

a 10 percent rating is warranted when the Veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication;  

a 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);

a 50 percent is warranted if the Veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships; 

a 70 percent is warranted when the Veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships; and

a 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of closest relatives, own occupation, 
or own name

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet.App. 436 (2002). 

Analysis

The Board has reviewed the totality of the evidence over the 
course of the appeal period.  It is readily clear that the 
Veteran suffers impairment due to his PTSD.  However, the 
PTSD symptoms do not fit neatly into the regulatory criteria.  
There is a degree of overlap between the criteria for the 
existing 30 percent rating and the next higher rating of 50 
percent. 

VA examination in March 2005 revealed anxiety and depressed 
mood as well as some arguable sleep impairment.  Appearance 
and hygiene were good; and behavior was appropriate.  The 
examiner noted that he had no difficulty understanding 
commands.  These symptoms fit within the criteria for a 30 
percent rating.  However, affect and mood were abnormal, with 
disturbance of motivation and mood.  These symptoms appear to 
suggest the degree of impairment for a 50 percent rating 
under Code 9411.  The Board also notes that the March 2005 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 46.  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2009).

A January 2005 report from Dr. Phelps is to the effect that 
he was the Veteran's primary care physician and that the 
Veteran suffers from PTSD, a herniated lumbar disc with 
radicular back pain, hypertension, severe emphysema, and 
obstructive sleep apnea.  He stated that "Due to these and 
other medical problems, it is my medical opinion that [the 
Veteran] is disabled from any and all types of employment on 
a permanent basis."  The Veteran also submitted January 2005 
and April 2005 correspondences from Dr. O'Griofa.  Dr. 
O'Griofa stated that the Veteran's PTSD is chronic and severe 
and that "His PTSD would prevent him from obtaining and 
maintaining gainful employment."  

The Board notes that a November 2004 treatment report drafted 
by Dr. O'Griofa reflects a GAF score of 60.  Another November 
2004 treatment report (drafted by Dr. Vrochopoulos) reflects 
that the Veteran was depressed and endorsed thoughts of 
suicide without any plan or intent.  A January 2005 treatment 
note (also drafted by Dr. O'Griofa) reflects a GAF score of 
55.  An April 2005 outpatient treatment report (drafted by 
Dr. Burke) reflects that the Veteran stated that "I'm doing 
alright, I am under a lot of stress."  It was noted that he 
had a recent bout with pneumonia, and that he has had 
problems with unemployment and financial difficulties.  He 
was assigned a GAF score of 45.  

The Veteran underwent another VA examination in October 2008.  
The examiner reviewed the claims file in conjunction with the 
examination.  He noted that the Veteran was seen at the 
Atlanta VA Medical Center three times in 2005; but not 
received any other mental health treatment visits since then.  
He has been receiving medications through his primary care 
physician.  He reported that the medications do not do 
anything for him; and that he still feels depressed and 
anxious much of the time.  He stated that his symptoms are 
the same or possibly worse since his last examination three 
years ago.  He reported feeling frequently nervous.  He 
avoids talking or thinking about Vietnam.  He avoids watching 
the news.  He also reported that he has nightmares 
approximately every other night; intrusive thoughts; and 
increased startle responses when he hears loud noises.  He 
reported difficulty with crowds and a feeling that he is "on 
guard" almost all the time.  He reported "panic attacks"; 
but the examiner noted that what the Veteran described did 
not meet the full criteria for a panic attack.  He stated 
that less than once per month, he experiences a 1-2 hour 
period of acute anxiety where his heart races, his breathing 
increases and he feels nervous (as if he has a deadline to 
meet).  He reported difficulty with an "explosive" temper 
and admitted that he sometimes takes his anger out on other 
people by yelling at them.  He denied ever assaulting anyone; 
but he that several months ago, he threw things around the 
room and punched the walls.  

The Veteran also reported depressive symptoms including low 
energy, decreased appetite, feelings of hopelessness, and 
decreased interest in activities.  Sometimes he is motivated, 
but cannot participate due to medical problems (chronic 
obstructive pulmonary disorder, chronic back pain, prostate 
problems, and hypertension).  He acknowledged that much of 
his depression stems from his inability to do things for 
himself and a lack of hope that his health will get better.  
He stated that his PTSD symptoms are similar to what they 
were three years earlier; but that his symptoms of depression 
have increased due to his medical conditions.  

The Veteran stated that he lives alone and that his sources 
of primary support are his estranged wife and his sister.  
His wife takes him shopping almost every week; and she is 
able to help him get to appointments and such.  He reported 
that he talks to his sister at least monthly and that she 
also helps him go shopping on occasion.  He has a daughter in 
Florida that he talks to approximately once per month.  He 
also gets together with a group of friends to watch football 
each week.  He stated that they are "more acquaintances" 
than friends; but that he does enjoy their company.  His 
daily activities include watching television, reading, and 
taking care of basic activities of daily living (bathing, 
grooming, toileting, finances, etc.).  He has not attempted 
work since his most recent VA examination.  

The Veteran reported that he minimized his use of alcohol 
over the past three years.  He only drinks socially (4-6 
beers twice per week with friends).  It has been three or 
four years since he felt intoxicated.  The examiner reported 
that the Veteran's physical problems caused the Veteran to 
look quite debilitated.  The Veteran denied ever attempting 
suicide; but stated that 7-8 months ago, he had feelings of 
hopelessness and had a desire to die.  He denied a plan or 
intent to kill himself.  

Upon examination, the Veteran completed a PTSD Symptom 
Checklist on which he scored an 80, which the examiner noted 
is a far higher score than would be expected considering his 
reported symptoms.  The examiner noted that this reflects 
that the Veteran perceives that he has very severe symptoms 
of PTSD.  On the Mississippi Scale, he also scored higher and 
more severe than his reported symptoms would indicate.  The 
examiner noted that a score that high is rarely found on 
outpatient Veterans.  The examiner felt that "it is very 
likely that Veteran was somewhat over-reporting his symptoms 
of PTSD on these measures because he is in distress about his 
situation and because he was in a C&P situation."  The 
Veteran completed the testing prior to the interview with the 
examiner.  When asked about each symptom during the 
interview, the reported symptoms were far less severe.  

The Veteran appeared physically tired and debilitated.  He 
never became tearful or distressed when discussing symptoms 
or when the topic of Vietnam or service came up.  He made 
good eye contact during the interview and appeared to answer 
the questions honestly and openly.  He was dressed somewhat 
sloppily, but appropriately.  He reported some difficulty 
with basic hygiene and tasks of daily living due to his 
physical condition.  He reported that he showers once every 
two to three days using a shower chair.  The Veteran's affect 
and mood were depressed.  His thought processes and content 
were coherent.  His insight was judged as fair; and his 
judgment was within normal limits.  Orientation and long term 
memory were adequate.  He reported some problems with 
attention, concentration, and short term memory.  The 
examiner stated that the Veteran's concentration problems 
appeared to be related to depression and anxiety.  

The examiner noted that the Veteran endorsed PTSD symptoms of 
re-experiencing, avoidance, numbing, and heightened arousal.  
However, he stated that the Veteran's depressive symptoms 
seem to be secondary to his severe medical problems rather 
than to PTSD.  The examiner also stated that since the 
Veteran has not attempted to work and has not been in 
treatment, it is difficult to say with any degree of 
certainty whether PTSD symptoms have negatively affected his 
relationships or ability to work.  He noted that the Veteran 
"does report a decline in overall mood and activities and 
increased worry, but he relates this to his physical 
condition and finances, not strictly to his PTSD.  Veteran 
clearly cannot work at present, but once again it is not 
clear how much this is due to PTSD versus his physical 
symptoms and depression related to them.  Veteran's GAF score 
below is based on his PTSD, 
his depression and his physical problems that limit his 
ability to do things for himself and engage in activities 
that he enjoys."  The examiner diagnosed the Veteran with 
PTSD, and depression due to a medical condition.  He assigned 
a GAF score of 50.  

At the Veteran's June 2008 Board hearing, he testified that 
he does not have any outside activities, other than being in 
the home.  He stated that he has a few friends that come to 
see him; and that occasionally he will go out with his 
estranged wife.  He stated that he has problems with family 
members getting on his nerve; and that he feels depressed 
most of the time.  He has thought about suicide; but has 
never planned it.  He has never been hospitalized due to 
PTSD.  He testified that he has a problem with his temper and 
that can get violent in terms of cursing.  He stated that 
stress makes him very nervous and can result in anxiety 
attacks.  He stated that he is not a member of any clubs or 
groups; and that he is pretty well socially isolated.  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board notes that the outpatient treatment reports are few 
and they contain very few findings.  They typically include a 
short list of the Veteran's subjective complaints, a list of 
the medications he is taking, diagnoses, and a GAF score.  
The November 2004 and January 2005 treatment notes drafted by 
Dr. O'Griofa fail to state any objective findings following 
the 20 minute and 30 minute examinations.  The only objective 
findings listed in the April 2005 treatment report were 
"casually dressed, sad and tired appearing, no psychosis, 
goal directed."  

The Board believes the evidence as a whole shows that the 
Veteran's PTSD symptoms fall within the rating criteria for 
both a 30 percent and a 50 percent rating.  The VA 
examinations show abnormal affect as well as some problems 
with memory and concentration.  The reports also persuasively 
show disturbance of motivation.  Resolving all reasonable 
doubt in the Veteran's favor, the Board finds that the PTSD 
symptoms more nearly approximate those listed as examples for 
a 50 percent rating.  Under 38 C.F.R. § 4.7, a 50 percent 
rating is therefore warranted.  

However, the Board also finds that the clear preponderance of 
the evidence is against a rating in excess of 50 percent.  
There is no persuasive evidence of suicidal ideation, 
obsessional rituals, problems with speech, near-continuous 
panic, spatial disorientation, neglect of personal appearance 
and hygiene.  The Veteran has reported some anger outbursts 
and cursing which suggest some impairment of impulse control, 
but the overall evidence does not  persuasively suggest that 
the Veteran's PTSD is productive of the disability picture 
exemplified by the types of symptoms listed for a 50 percent 
rating under Code 9411.  

The Board also recognizes that the Veteran and the record may 
be understood to suggest impact of the service-connected 
disability on the Veteran's work functioning.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The application of such schedular criteria 
was discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted.


ORDER

Entitlement to a disability rating of 50 percent for PTSD 
have been met.  To this extent, the appeal is granted, 
subject to laws and applications governing payment of VA 
monetary benefits. 


REMAND

With regard to the question of entitlement to a total rating 
based on individual unemployability (TDIU), the Board 
observes that the RO has not developed or adjudicated this 
issue.  However, the Court recently held that a request for a 
TDIU, whether expressly raised by the Veteran or reasonably 
raised by the record, is not a separate 'claim' for benefits, 
but rather, can be part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009).  In other words, if the claimant or the evidence of 
record reasonably raises the question of whether the Veteran 
is unemployable due to a disability for which an increased 
rating is sought, then part and parcel with the increased 
rating claim is the issue whether a TDIU is warranted as a 
result of that disability.  Id.

In the present case, certain medical records appear to show 
that the Veteran is not employed and some records suggest 
that the PTSD may preclude gainful employment.  Under the 
circumstances and in light of the Court's guidance in Rice, 
the Board finds that the evidence of record reasonably raises 
the question of whether the Veteran is unemployable due to 
his PTSD disability.  The TDIU issue is therefore to be 
considered part of the increased rating claim on appeal.   

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Unless the Veteran expressly 
indicates in writing that he is not 
advancing a TDIU claim, the RO should 
take appropriate action to develop the 
TDIU claim, to include:

     a) obtaining information from the 
Veteran as to his educational and 
employment history; 
     b) furnishing a VCAA notice 
appropriate to a TDIU claim. 

2.  The Veteran should then be scheduled 
for appropriate VA examination(s) to 
ascertain whether his service-connected 
disabilities preclude gainful employment.  
The claims file should be made available 
to the examiner(s) for review.  An 
appropriate opinion or opinions should be 
obtained from the examiners as to whether 
it is at least as likely as not (a 50% or 
higher degree of probability) that the 
Veteran's service-connected disabilities 
alone preclude gainful employmet.  

3.  After completion of the above, the RO 
should review the expanded record and 
adjudicate the TDIU claim.  If the claim 
is denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


